Mr. Justice McBride
delivered the opinion of the court.
This is a suit involving the same parties and the same state of facts as the previous case of Miller v. Henry, 62 Or. 4 (124 Pac. 197), except that here the former sheriff is made a defendant, and it appears that he has actually paid over the money lost by him, which the county is directed to refund. It involves no question not decided in the case involving the treasurer, and upon the authority of that case the decision is affirmed.
Affirmed.